Title: To George Washington from Gouverneur Morris, 14 February 1793
From: Morris, Gouverneur
To: Washington, George


private 
My dear SirParis 14 Feby 1793    
I have receivd yours of the twentieth of October which was very long on its Way. You will find that Events have blackened more and more in this Country. Her present Prospects are dreadful. It is not so much perhaps the external Force, great as that may be, for there are always Means of Defence in so vast a Nation. The exhausted State of Resources might also be borne with, if not remedied. But the Disorganized State of the Government appears to be irremediable. The Venality is such that if there be no Traitors it is because The Enemy has not Common Sense.

Without the Aid of Venality there are not a few who from mistaken Zeal and from Ignorance contribute to the Success of those Powers who are leagued against France. Many also under the Garb of Patriotism conceal their Attachment to the former Government[.] in Short the Fabrick of the present System is erected on a quagmire. The new Constitution has not yet made it’s Appearance but it is easy to conjecture what it will not be. In the mean Time I learn that the Ministers of War and Marine declare it impossible for them to go on. How all this will end God only knows but I fear it will end badly.
I will not speak of my own Situation. You will judge that it is far from pleasant. I could be popular but that would be wrong. The different Parties pass away like the Shadows in a Magic Lanthorn, & to be well with any one of them would in a short Period become Cause of unquencheable Hatred with the others. Happy Happy America governd by Reason, by Law, by the Man whom she loves, whom she almost adores. It is the Pride of my Life to consider that Man as my Friend and I hope long to be honor’d with that Title. God bless you my dear Sir and keep and preserve you. Your cool and steady Temper is now of infinite Consequence to our Country. As soon as I can see the Way open to any Thing decisive I shall inform you of it. At present I weary myself with unavailing Reflection Meditation and Conjecture. A Partition seems the most probable Event at present—Adieu. I am truly yours

Gouv. Morris

